Citation Nr: 0800104	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-28 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to an increased rating for a cervical disc 
herniation, C5-C6, evaluated as 10 percent disabling prior to 
February 6, 2004, and 30 percent disabling beginning on that 
date.

Entitlement to service connection for headaches, to include 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 2001 to June 
2003.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to service 
connection for headaches.  That rating decision also granted 
service connection for cervical disc herniation C5-C6, and 
assigned a 10 percent rating, effective July 1, 2003.  
Thereafter, in a December 2005 rating decision, the 
Baltimore. Maryland RO granted a 30 percent evaluation for 
the cervical disorder, effective February 6, 2004.  The 
Baltimore RO also assigned a 100 percent rating, effective 
February 17, 2004, pursuant to the provisions of 38 C.F.R. § 
4.30 (2007).   Then, a 30 percent rating was assigned from 
June 1, 2004.  

The veteran was scheduled for a Board hearing in November 
2007.  The record reflects that a letter notifying him of the 
hearing was mailed to his last known address.  The letter was 
returned to sender and the veteran failed to appear at the 
hearing.  If the veteran moved without informing VA of his 
new address, the United States Court of Appeals of Veterans 
Claims has stated that "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him." 
 Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran 
has not requested that the hearing be rescheduled.  
Therefore, his request for a Board hearing is considered 
withdrawn.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the veteran's 
cervical disc herniation was not manifested by more than a 
slight limitation of cervical motion; and there were no 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the prior twelve 
months.  

2.  For the period prior to February 6, 2004, the veteran's 
cervical disc herniation was not manifested by flexion of the 
cervical spine less than 30 degrees; and at no time during 
this period were there any incapacitating episodes requiring 
physician prescribed bed rest.  

3.  Since February 6, 2004, the veteran's cervical disc 
herniation has not been manifested by incapacitating episodes 
requiring physician prescribed bed rest, nor has it been 
manifested by unfavorable ankylosis.  

4.  The preponderance of the evidence is against finding that 
the veteran has a chronic headache disorder which is related 
to service or to a service connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a cervical disc herniation, C5-C6, for the period prior 
to February 6, 2004; and the criteria for an evaluation in 
excess of 30 percent for the period since February 6, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5235-5243 (2007).

2.  A chronic headache disorder was not incurred in or 
aggravated by active service, and it is not proximately due 
to or the result of service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003, March 
2006, and March 2007 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant that he should submit 
specified additional evidence if he had it.  The veteran was 
also provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

I.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

Under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided, however, that 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  Under the 
criteria in effect prior to September 26, 2003, a limitation 
of cervical motion was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003), which provided that a slight 
limitation of cervical motion warranted a 10 percent 
evaluation, and a 20 percent evaluation was warranted if the 
limitation was moderate.  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warranted a 40 percent 
evaluation if it was unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the interim revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002, an 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.   A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the prior 12 months.  
A 20 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks, during the prior 12 months, and a 
10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the prior 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, cervical 
disorders are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).  As 
previously noted an intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  Where there is unfavorable 
ankylosis of the entire cervical spine a 40 percent rating is 
in order.  Where there is favorable anklyosis of the entire 
cervical spine, or forward flexion of the cervical spine is 
to 15 degrees or less a 30 percent rating is in order.  
Finally, a 20 percent rating is in order where forward 
flexion of the cervical spine is greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
cervical motion was not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an  
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis

Analysis

For the period prior to September 26, 2003, the veteran's 
cervical disc herniation is evaluated as 10 percent disabling 
for slight limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  With respect to whether a 
higher rating is warranted on the basis of limitation of 
motion, a May 2003 VA examination revealed that the veteran 
had normal cervical flexion and extension.  Indeed, the 
examiner found that the cervical disorder was quiescent.  The 
veteran was able to tilt right and left from zero to 45 
degrees, all without tenderness.  There was no pain on 
motion.  Even considering that the veteran's cervical 
disorder was evaluated during an asymptomatic period, the May 
2003 exam report does not indicate, nor are there other 
medical records during this time period which show, a 
moderate limitation of cervical motion to warrant a higher 
rating under this code.

Beginning September 26, 2003, the veteran's cervical disc 
herniation is evaluated as 10 percent disabling under the 
general criteria for rating disorders of the spine.  The 
medical evidence for this time period does not show flexion 
of the cervical spine to be less than 30 degrees, nor does 
the evidence show that the combined range of cervical spine 
motion to be not less than 170 degrees.  Moreover, there is 
no medical evidence showing muscle spasm or guarding severe 
enough to result in abnormal kyphosis.  Therefore, a higher, 
20 percent, rating for this time period is not warranted.  

In a December 2005 rating decision, the RO granted a 30 
percent evaluation for cervical disc herniation, effective 
February 6, 2004.  Thereafter, a temporary total evaluation 
was assigned, effective February 17, 2004, based upon 
surgical or other treatment necessitating convalescence.  A 
30 percent rating was assigned from June 1, 2004.  
Additionally, the RO granted service connection for right arm 
radiculopathy, and assigned a 10 percent rating, effective 
February 6, 2004.  

A November 2005 VA examination report notes that range of 
motion testing revealed 15 degrees of flexion with increase 
in neck pain, 30 degrees of extension with increase in neck 
pain, 15 degrees of lateral flexion with increase in neck 
pain, 30 degrees of right lateral flexion with no increase in 
pain, 30 degrees of left rotation with increase in neck pain, 
and 45 degrees of right rotation with no increase in neck 
pain.  Repetitive flexion and extension, as well as left 
lateral flexion and rotation, caused increased pain, but did 
not change coordination, sensation, or strength.  There was 
no percussion tenderness of the cervical spine.  These ranges 
of motion warrant the currently assigned 30 percent rating 
for this time period, but not higher.  Sensory study revealed 
decreased sensation in the right hand, and the radial aspect 
of the right forearm.  There was no medical evidence of 
unfavorable ankylosis of the cervical spine to warrant a 
higher rating.  The diagnoses was chronic neck pain and 
cervical radiculopathy secondary to a C5-C6 herniated disc.

While the Board acknowledges the veteran's statement that he 
has had incapacitating periods requiring bed rest, there is 
no medical evidence whatsoever indicating any incapacitating 
episodes requiring physician prescribed bed rest.  Therefore, 
a higher evaluation under the revised criteria for evaluating 
intervertebral disc syndrome on the basis of such episodes is 
not warranted at any time during the period of the claim.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his cervical disc herniation and 
the manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

II.  Service Connection Claim

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for headaches due to his service-connected cervical spine 
disorder.  In this regard, the medical evidence reveals that 
the veteran complained of occasional headaches during the May 
2003 VA examination.  The examiner specifically noted, 
however, that the veteran described not headaches, "but 
paracervical muscle spasm type symptoms on the right side."  
The veteran reportedly took Tylenol or Motrin, and the pain 
lasted 20 minutes at most.  The May 2003 examiner noted that 
the neurological evaluation was entirely normal.  Cranial 
nerves II-XII were intact and symmetrical bilaterally.  Range 
of motion of both eyes was normal bilaterally.  There was no 
photophobia.  The diagnostic impression was that the 
purported "headaches" were actually paracervical muscle 
spasms.  The veteran did not complain of headaches at the 
November 2005 VA examination.

While it is apparent that the veteran experiences 
paracervical muscle spasms due to his cervical spine 
disability, which he refers to as headaches, there is no 
medical evidence that the veteran suffers from any 
independent, chronic headache disorder.  Moreover, there is 
no diagnosis of a headache disorder to include migraines.  In 
fact, the May 2003 VA examiner diagnosed paracervical muscle 
spasms.  He did not diagnose headaches.  As there is no 
competent evidence of any diagnosis of a chronic headache 
disability, service connection for this claimed disability is 
denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  




ORDER

Entitlement to an increased rating for a cervical disc 
herniation C5-C6 is denied.

Entitlement to service connection for headaches is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


